Citation Nr: 0703463	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  


FINDING OF FACT

The veteran has coronary artery disease that is likely made 
worse by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for an award of service connection for coronary 
artery disease on a secondary basis have been satisfied.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are opinion letters from the 
veteran's private cardiologist D. Moraes, M.D., dated in May 
2002, February 2004, and February 2005 and treatment reports 
dated from September 2001 to March 2003.  The veteran was 
followed for coronary artery disease (CAD), mildly elevated 
left ventricle (LV) systolic dysfunction, hyperlipidemia, 
PTSD/depression, and orthostatic hypotension.  In the May 
2002 letter Dr. Moraes reported that the veteran had three-
vessel CAD, mildly depressed LV systolic function, and a 
history of hyperlipidemia.  He opined that depression (PTSD) 
has been an exacerbating factor in the veteran's illness.  
Dr. Moraes noted that the treatment of the veteran's PTSD 
would enable him to optimize the veteran's cardiovascular 
care.  In February 2004 Dr. Moraes reported that, following a 
literature search regarding the exacerbation of stress with 
respect to angina, it was clear to him that the veteran's 
PTSD has definitely exacerbated the veteran's underlying CAD.  
He noted that the veteran had presented to him on several 
occasions after having had nightmares the night before with 
angina which necessitated that Dr. Moraes increase the 
veteran's medications.  He opined that the veteran's 
PTSD/depression had undoubtedly exacerbated his underlying 
CAD.  Finally, in February 2005 Dr. Moraes provided a list of 
articles from the National Institutes of Health (NIH) website 
which were supportive of Dr. Moraes opinion that PTSD can 
exacerbate underlying cardiovascular conditions.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2001 to November 2002 and March 
2006.  The records reflect that the veteran was followed for 
PTSD/depression, hypertension, CAD, degenerative disk 
disease/degenerative joint disease, and hearing loss.  

The veteran was afforded a Travel Board hearing in July 2006.  
The veteran testified that nightmares related to his PTSD 
made worse his heart disability.  He said after he was 
medicated for his nightmares he was in better shape.  He said 
he suffered a heart attack during the night while he had 
nightmares.  He said that he did not have the heart attack 
during the day and it was not associated with strenuous 
activity but rather with the PTSD.  The veteran's spouse 
testified that the veteran initially went on medication for 
his nightmares which did not work and during that time the 
veteran had bad angina pain.  She said she had to wake the 
veteran up from the nightmares and when he awoke he gasped 
for breath and clutched his heart.  She said the veteran's 
chest and left arm were numb after such occasions.  The 
veteran's representative noted that Dr. Moraes opined that 
the veteran's heart disability was exacerbated by the 
veteran's PTSD.  The veteran said he thought that even with 
his nightmares under control his PTSD symptoms were still 
causing increased problems with his heart.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

The Board finds that the evidence supports the veteran's 
claim for secondary service connection for CAD.  The 
veteran's private cardiologist, Dr. Moraes, opined that the 
veteran's PTSD/depression had undoubtedly exacerbated the 
veteran's underlying CAD.  Dr. Moraes noted that the veteran 
had presented to him with angina on several occasions 
following nightmares related to his PTSD, which required 
increased medication to control the angina.  Dr. Moraes also 
included a list of articles supportive of his opinion.  
Although it is not entirely clear that there has been a 
definite worsening of the underlying CAD as opposed to acute 
or transitory exacerbations related to isolated difficulties 
with PTSD, Dr. Moraes' opinion, read in the light most 
favorable to the veteran, suggests that there has in fact 
been a worsening.  There is nothing in the record to 
contradict this opinion.  Accordingly, the Board will, with 
resolution of reasonable doubt in the veteran's favor, grant 
service connection for coronary artery disease secondary to 
service-connected PTSD.


ORDER

Entitlement to service connection for coronary artery disease 
secondary to service-connected PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


